 1                                                        HONORABLE RICARDO S. MARTINEZ

 2

 3

 4

 5

 6

 7                              UNITED STATES DISTRICT COURT
                          WESTERN DISTRICT OF WASHINGTON AT SEATTLE
 8

 9
     JKR, LLC, dba SERVICE LINEN SUPPLY,                NO. 2:21-CV-00015-RSM
10
                             Plaintiff,                 ORDER GRANTING UNOPPOSED
11                                                      MOTION TO EXTEND DATE ON WHICH
             v.                                         MOTION FOR SUMMARY JUDGMENT
12                                                      MUST BE FILED
13   BOARD OF TRUSTEES OF THE SOUND
     RETIREMENT TRUST
14
     and
15
     SOUND RETIREMENT TRUST,
16

17                           Defendants.

18

19           This Court has considered Plaintiff JKR, LLC’s Unopposed Motion to Extend Date on

20   Which Motion for Summary Judgment Must Be Filed, and the records and pleadings on file.

21   Having been fully advised in the matters, the Court HEREBY ORDERS that the Motion is

22   GRANTED as follows:

23           A.       The Court FINDS that the Plaintiff has shown good cause to extend the deadline

24   to file the Motion for Summary Judgment.

25

26

      (PROPOSED) ORDER GRANTING UNOPPOSED                              CAIRNCROSS & HEMPELMANN, P.S.
                                                                       ATTORNEYS AT LAW
      MOTION TO EXTEND DATE ON WHICH MOTION FOR                        524 Second Avenue, Suite 500
      SUMMARY JUDGMENT MUST BE FILED - 1                               Seattle, Washington 98104-2323
                                                                       office 206 587 0700 fax 206 587 2308
     {04312343.DOCX;1 }
 1           B.       The Court ORDERS that the Motion(s) for Summary Judgment must be filed on

 2   or before July 7, 2021; Oppositions to Motion(s) for Summary Judgment must be filed on or

 3   before August 6, 2021; and any Replies must be filed on or before August 27, 2021.

 4           DATED this 29th day of June, 2021.

 5

 6

 7                                                A
                                                  RICARDO S. MARTINEZ
 8                                                CHIEF UNITED STATES DISTRICT JUDGE
 9

10

11

12   Presented by:
13   CAIRNCROSS & HEMPELMANN, P.S.
14
     /s/ Ana-Maria Popp
15   Ana-Maria Popp, WSBA No. 39614
     E-mail: apopp@cairncross.com
16   524 Second Avenue, Suite 500
     Seattle, WA 98104-2323
17   Telephone: (206) 587-0700
18   Facsimile: (206) 587-2308
     Attorneys for Plaintiff
19
     OFFIT KURMAN
20
     /s/ Scott Kamins
21   Scott Kamins, Admitted Pro Hac Vice
22   E-mail: kamins@offitkurman.com
     8171 Maple Lawn Blvd.,
23   Suite 200 Maple Lawn, MD 20759
     Telephone: (301) 575-0347
24   Facsimile: (301) 575-0335
     Attorneys for Plaintiff
25

26

      (PROPOSED) ORDER GRANTING UNOPPOSED                            CAIRNCROSS & HEMPELMANN, P.S.
                                                                     ATTORNEYS AT LAW
      MOTION TO EXTEND DATE ON WHICH MOTION FOR                      524 Second Avenue, Suite 500
      SUMMARY JUDGMENT MUST BE FILED - 2                             Seattle, Washington 98104-2323
                                                                     office 206 587 0700 fax 206 587 2308
     {04312343.DOCX;1 }
 1                                         Certificate of Service

 2           I, Jana Schiewe, certify under penalty of perjury of the laws of the State of Washington

 3   that on June 29, 2021, I electronically filed this document entitled (PROPOSED) ORDER

 4   GRANTING UNOPPOSED MOTION TO EXTEND DATE ON WHICH MOTION FOR

 5   SUMMARY JUDGMENT MUST BE FILED using the CM/ECF system which will send

 6   notification of such filing to the following persons:

 7           Douglas M. Lash
             douglasl@bcmjlaw.com, jodiw@bcmjlaw.com, reneec@bcmjlaw.com
 8
             DATED this 28th day of June, 2021, at Seattle, Washington.
 9

10
                                                    /s/ Ana-Maria Popp
11                                                 Ana-Maria Popp
                                                   CAIRNCROSS & HEMPELMANN, P.S.
12
                                                   524 Second Avenue, Suite 500
13                                                 Seattle, WA 98104-2323
                                                   Telephone: (206) 587-0700
14                                                 Facsimile: (206) 587-2308
                                                   E-mail: apopp@cairncross.com
15

16

17

18

19

20

21

22

23

24

25

26

      (PROPOSED) ORDER GRANTING UNOPPOSED                               CAIRNCROSS & HEMPELMANN, P.S.
                                                                        ATTORNEYS AT LAW
      MOTION TO EXTEND DATE ON WHICH MOTION FOR                         524 Second Avenue, Suite 500
      SUMMARY JUDGMENT MUST BE FILED - 3                                Seattle, Washington 98104-2323
                                                                        office 206 587 0700 fax 206 587 2308
     {04312343.DOCX;1 }
